Citation Nr: 0909233	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-07 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for degenerative 
changes of the lumbar spine with loss of motion.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for the residuals of a 
strain of the ligamentous structure of the lumbar spine area.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk



INTRODUCTION

The Veteran served on active duty from December 1950 to May 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the Veteran's claims of service connection for  
degenerative changes of the lumbar spine with loss of motion 
and residuals of a strain of the ligamentous structure of the 
lumbar spine area (collectively, back condition). 


FINDINGS OF FACT

1.  The claim for service connection for a back condition was 
previously 
denied in June 1956 and January 1985 RO decisions.  The 
Veteran did not appeal those decisions.

2. The evidence added to the record since the June 1956 and 
January 1985 decision is cumulative of the evidence 
previously considered, does not contribute to a more complete 
picture of the Veteran's claims for service connection for a 
back condition, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection.


CONCLUSIONS OF LAW

1.  The June 1956 and the January 1985 rating decisions that 
denied service connection for a back condition are final.  38 
U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2000 & 
2008).

2.  The evidence received since the January 1985 rating 
decision is not new and material to reopen the Veteran's 
claim for service connection for degenerative changes of the 
lumbar spine with loss of motion.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001).

3.  The evidence received since the January 1985 rating 
decision is not new and material to reopen the Veteran's 
claim for service connection for residuals of a strain of the 
ligamentous structure of the lumbar spine area.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a June 1956 rating decision, the RO denied the Veteran's 
claim for service connection for a back condition.  In 
January 1985, the RO again denied the Veteran's claim for 
service connection for a back condition.  In a September 2006 
rating decision, the RO denied service connection for 
degenerative changes of the lumbar spine with loss of motion 
and residuals of a strain of the ligamentous structure of the 
lumbar spine area, finding that the evidence submitted since 
the last RO decision was not new and material.  In a January 
2007 statement of the case, the RO continued to deny service 
connection.  While the RO found that new and material 
evidence had not been submitted to reopen the Veteran's 
claim, the Board must still consider the question of whether 
new and material evidence has been received because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

The Veteran did not appeal the June 1956 and January 1985 
decisions denying his claim for service connection for a back 
condition.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103 (2008).  Thus, the June 1956 and 
January 1985 decisions became final because the appellant did 
not file a timely appeal.

The claim for service connection for a back condition may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final denials 
consisted of the service medical records, the post-service 
medical records, and the Veteran's statements.  VA found that 
the records did not show evidence of residuals of disease or 
injury of the back or spine, or a relationship between any 
current disability and the Veteran's service, and the claim 
was denied.

Additional evidence received since the 1985 decision includes 
treatment records dated from August 1983 to August 2006 which 
demonstrate treatment for a back condition.  Service medical 
records show treatment for a lumbosacral strain and the 
Veteran was found to have kyphosis and sacralization of the 
transverse process of the fifth lumbar vertebra which was 
held to be a congenital deformity of the joint.  While 
occasional notations are made in those records that the 
Veteran has complained of back problems since service, none 
of those records show that the Veteran was diagnosed with or 
treated for any non-congenital back condition in service, 
that his back condition is otherwise related to service, or 
that any non-congenital back condition manifested to a 
compensable degree within one year following separation from 
service.  Indeed, in a November 2004 note, the Veteran's 
treating VA physician stated that all of the Veteran's lumbar 
vertebra were slightly diminished in height and that may had 
been developmental.  The physician noted that no other 
abnormalities were seen.  

Other newly received evidence includes the Veteran's 
statements, wherein the Veteran alleges that he is entitled 
to service connection for his back condition.

The Board finds that new and material evidence sufficient to 
reopen the claims has not been received.  First, the 
additionally submitted clinical records pertaining to his 
back condition show that the Veteran has continued to receive 
treatment for his back, but they do not relate any current 
back condition to his active service.  Accordingly, they do 
not constitute evidence that is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a back condition, and the 
claim for service connection cannot be reopened on the basis 
of that evidence.  38 C.F.R. § 3.156(a).  Additionally, the 
Board finds that the new evidence is largely cumulative of 
the evidence considered at the time of the prior final 
decision because at that time, the RO had before it evidence 
of diagnoses of a back condition.

Neither may either claim be reopened on the basis of the 
statements submitted by the Veteran.  The Veteran testified 
at a June 2008 hearing.  The Veteran's statements are new, 
but not material.  The Veteran, as a layperson without 
ostensible medical expertise, is not competent to provide a 
diagnosis or opine on a matter requiring knowledge of medical 
principles.  Bostain v. West, 11 Vet. App. 124 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. 
Brown, 10 Vet. App. 183 (1997) (layperson is generally not 
capable of opining on matters requiring medical knowledge).  
While the Veteran can describe symptoms (including worsening 
of symptoms) that he experiences, he lacks the medical 
competence to relate his current back condition to a 
particular circumstance, such as any in-service manifestation 
of symptoms, or to any other aspect of his service.  
Additionally, the Veteran's statements are mainly cumulative 
of those considered at the time of the last final decision on 
these issues. 

Although the Veteran has submitted new evidence that was not 
before the RO in 1985, the new evidence is not material to 
the claims and does not warrant reopening of the previously 
denied claims because it does not address any previously 
unestablished fact necessary to establish service connection 
and does not create a reasonable possibility of an allowance 
of the claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted.  Thus, the claims for service connection 
for back condition are not reopened and the benefits sought 
on appeal remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claims; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO sent correspondence in August 2006 and November 
2006; and a rating decision in September 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudications in the January 2007 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for degenerative changes of the lumbar 
spine remains denied because new and material evidence has 
not been received to reopen the claim.

Service connection for the residuals of a strain of the 
ligamentous structure of the lumbar spine area remains denied 
because new and material evidence has not been received to 
reopen the claim.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


